—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered June 3, 1999, convicting him of murder in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty without holding a hearing (see, People v Dickerson, 163 AD2d 610).
The contentions raised by the defendant in his supplemental pro se brief are without merit. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.